 
Exhibit 10.13
 
AGREEMENT


THIS AGREEMENT dated March 1, 2010 (this “Agreement”) is entered into by and
among Patrick Neville (the “Executive”) and Enable Holdings, Inc. a Delaware
corporation, together with its affiliates, subsidiaries and assigns (the
“Company”).


WHEREAS, Executive is interested in becoming employed by the Company in the
position of Chief Executive Officer and the Company agrees to the Executive
becoming its Chief Executive Officer, pursuant to the terms of this Agreement.


WHEREAS, In connection with the Executive becoming the Chief Executive Officer
of the Company, the Executive will serve as a director on the Company’s Board of
Directors.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.           Term of Service.  Effective on March 1, 2010, the Executive shall
take on the full-time duties of the Company’s Chief Executive Officer.  Prior to
March 1, 2010 and upon the execution of this Agreement, the Executive shall
assist the Company on an as-needed basis, but shall not be required to travel to
the Company’s headquarters.


2.           Compensation.  Starting March 1, 2010, the Executive’s base salary
shall be $180,000 per year, which shall be payable in the same manner as the
Company pays all other employees.  This base salary shall be reviewed at least
on an annual basis by the Company’s Compensation Committee.


3.           Expenses.  The Company shall pay all reasonable business related
expenses of the Executive and such expenses shall be documented by the
appropriate expense reports.  Such expense reports shall be reviewed and
approved by the Company’s Audit Committee.  Further, from March 1, 2010 until
August 31, 2010, the Company shall reimburse the Executive for all expenses
directly related to his commuting to the Company from Wichita, Kansas.


4.           Days, Hours and Location of Job.  The Executive shall normally work
five days per week at the Company’s headquarters in Itasca, Illinois, and his
hours of work shall be appropriate to the Executive’s duties and
responsibilities with the Company, it being recognized that such duties and
responsibilities require flexibility in the Executive’s work schedule.


5.           Stock Option Grants.  On March 1, 2010, the Executive will be
granted a stock option to purchase 1,000,000 shares of the Company’s Common
Stock.  Such option will be granted as a non-qualified stock option and such
option shall vest equally over four years, 25% per year with the first vesting
date being March 1, 2010.  The exercise price for the stock option shall be the
fair market value of the Company’s Common Stock on the opening of business on
March 1, 2010.  The Executive shall be eligible to receive an additional stock
option grant after the Company’s 2010 Annual Meeting.  This stock option will be
a qualified stock option under the Company’s Equity Incentive Plan.  This option
will only be granted if the Company reaches certain goals related to profits and
revenues as will be presented to the Executive by the Company’s Board of
Directors.


1

--------------------------------------------------------------------------------


 
6.           Severance.  If the Executive is terminated by the Company, other
than for Cause (as defined below), he shall receive a severance equal to six
months of the Executive’s current base salary.  For purposes of this Agreement,
Cause shall mean:  (a) the willful and continued failure by the Executive to
substantially perform his duties to and responsibilities for the Company; (b)
the conviction of, or plea of guilty or nolo contendere to a felony; or (c)
fraud, dishonesty, competition with the Company, unauthorized use of any of the
Company’s trade secrets or confidential information, a material breach of the
Company’s policies or codes of conduct, a willful or material breach of any
agreement between the Company and the Executive, or gross misconduct which is
materially and demonstratively injurious to the Company.


7.           Other Benefits.  At all times during the term of his employment,
the Executive shall be eligible to participate in the Company’s Incentive Bonus
Plan, as well all incentive, savings, retirement and welfare benefit plans,
including, without limitation, health, medical, dental, vision, life (including
accidental death and dismemberment) and disability insurance plans, in
substantially the same manner and at substantially the same levels as the
Company makes available to the Company’s executive employees.


8.           Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters.


9.           Public Company Tutoring.  The Executive agrees to have an initial
meeting with the Company’s attorney to discuss the responsibilities of being an
officer and director of a public company and review the Company’s current
policies and guidelines.  The Executive further agrees to have regular meetings
with the other members of the Company’s Board of Directors in order to assist in
guiding him in being an executive and director of a public company, as well as
participate in any seminars that the Company’s Board of Directors deems
important in order to be an officer and directors of a public company.


10.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to the principles of conflict of laws thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.




EXECUTIVE


/s/ Patrick Neville
Name: Patrick Neville




ENABLE HOLDINGS, INC.


______________________________
Name:
Title:


3

--------------------------------------------------------------------------------

